MORGAN, Judge,
concurring in part and dissenting in part, with whom Chief Judge CUTHBERT, Senior Judge WERNER, Judge LANE, and Judge GONZALES concur:
We agree with the holding in the lead opinion that any panel decision, even one may reconsidered by the court sitting as a whole, We also agree with the standards which that opinion applies for determining whether a case shouH be reConsidered en banc. We disagree, however, with how those standards were applied to the facts of this ease. Specifically, we would hold that when a panel erroneously overturns a conviction for the rape of a female soldier by a male soldier in a barracks setting, an exceptionally important question is presented, the proper resolution of which is crucial to high morale and good order and discipline in today’s Army. The failure to reconsider and reverse the panel’s clearly erroneous decision on this profoundly significant issue sends a dangerous message to all soldiers, male and female alike, that the military justice system does not adequately protect them from abuse by their dysfunctional colleagues.
Despite our initial vote to reconsider en banc, five judges now believe that this case does not present a sufficiently important issue for such reconsideration, although still fewer of them actually agree with the panel decision. The result is that further appellate review of the erroneous panel decision may effectively be precluded, since it was grounded on factual sufficiency. In the final analysis, this is simply an example of how our system, despite its many strengths, can sometimes fail to reach a just result in an individual case.
I. The Panel Decision
This case was tried before a military judge, who personally observed the witnesses and heard their testimony. When asked to reconsider his verdict, he made very thorough and detailed special findings, which are attached as an appendix to this opinion. He concluded in those special findings that the rape victim did not consent to sexual intercoruse, that the appellant knew and was not mistaken about her non-consent,1 and that the sexual intercourse was forcible. The *596panel conceded the existence of force and assumed the absence of consent, but was “not convinced beyond a reasonable doubt that the appellant did not make an honest and reasonable mistake as to her lack of consent.” United States v. Pierce, ACMR 9202428, slip op. at 6 (A.C.M.R. 10 Dec. 1998) (unpub.).
In our view, the evidence in the record of trial clearly supports the military judge’s special findings in their entirety. The victim manifested her lack of consent in numerous ways: by refusing the appellant’s oral request to have sex; by repeatedly rebuffing his attempt to kiss her by moving her head; by attempting to leave the room; by retreating from the appellant after he locked the door; by “scooting” away from him after he forced her into a corner and onto the bed; by telling the appellant not to do “whatever he was going to do,” as he crawled on top of her; by reaching for a window ledge to get further away;2 by again moving her head away when he attempted to kiss her; by repeatedly telling the appellant to “stop” and “not to do this;” by reminding him that they needed to sign in, in order to divert his attention; by holding up the waistband of her sweat pants as the appellant was forcing them down; and by squirming and wiggling her body in an effort to thwart the appellant’s efforts to penetrate her vagina. In short, she made it perfectly clear to the appellant that she did not consent to his forcible act of sexual intercourse. Her obvious lack of consent is not a matter as to which the appellant could have been honestly and reasonably mistaken.
On the question of force, the panel conceded that the appellant used more force than that incidental to sexual intercourse,3 although curiously they also characterized this as a “close question.” This is despite the fact that the appellant blocked the victim’s exit from his room by standing between her and the door; that he locked the door and turned off the lights; that he walked toward the victim, forcing her to retreat toward the bed; that he overcame her efforts to “scoot away” by positioning his body on top of her; that he continued his attempts to kiss her despite her actions to avoid being kissed; that he pulled her sweat pants down despite her resistance; that he forcibly inserted his penis into her vagina despite her pleas not to do so; and that he admitted to a fellow soldier, “Well, at first she was a little resistant, and I did it anyway....” These facts hardly present a “close question” that can be explained away with a suggestion that the appellant’s actions were merely “efforts to sexually arouse and seduce” the victim.
A key fact in the panel decision was THE KISS.4 During the assault, but prior to the intercourse, the appellant told his victim that “All you have to do is kiss me, and I’ll come.” Believing that this would satisfy him, and in an effort to avoid the threatened intercourse, she submitted to his demand, using her tongue. This coerced kiss, described by the victim as “not passionate,” was clearly obtained by duress and given only in an attempt to end the appellant’s unwanted advances. Unfortunately for the victim, she had been misled. After the kiss, the appellant forced her sweat pants down despite her continued resistance and over her relentless objections. He then managed to force his penis into her vagina by placing his hands under her buttocks to prevent her from successfully squirming away from him, which she had been able to do up to that point. After removing his penis from her vagina, the appellant ejaculated into his hand:
The appellant’s deceitful manipulation of his victim by this demand for a Mss negates any possible suggestion or alleged perception of consent. The contention that he may have *597been honestly and reasonably mistaken on that issue fails to explain her continued resistance and his escalated efforts after the kiss. When he finally had his way with her, the appellant understandably asked, “Do you hate me?”
Under Article 120, Uniform Code of Military Justice, 10 U.S.C. § 920 (1988) [hereinafter UCMJ], the crime of rape requires both force and lack of consent, the proof of which is measured by the totality of the circumstances evidenced in the record of trial. United States v. Bonano-Torres, 31 M.J. 175 (C.M.A.1990); Manual for Courts-Martial, United States, 1984, Part IV, para. 45c(l)(b). Under Article 66(c), UCMJ, this court must be convinced beyond a reasonable doubt that a rape was committed before we can find the evidence factually sufficient. United States v. Turner, 25 M.J. 324 (C.M.A.1987).
We are convinced, under the totality of the circumstances in this case, that the evidence is more than sufficient to prove the crime of rape beyond a reasonable doubt. The panel’s contrary conclusion is clearly erroneous, objectively unreasonable, and as such constitutes a misapplication of material facts to that legal standard of proof.
The panel compounded their mistake by also concluding that no lesser included offenses were supported by the evidence. This is despite the fact that prior to the kiss there was no basis to even raise mistake of fact as an issue. Since the panel assumed that there was no consent, and several offenses had been committed by that point,5 the inescapable conclusion is that the panel did not want to find the appellant guilty of anything.
II. The En Banc Reconsideration Decision
The real issue dividing us is not sufficiency of the evidence, it is the significance of this case. We are in general agreement that the panel decision is wrong, but in fact it is more than wrong — it is arguably inconsistent with recent decisions of this court deciding similar cases,6 and it clearly involves a question of exceptional importance.
When we decide to publish a decision as an Opinion of the Court, we do so because we consider the case so important that it should be disseminated beyond the litigants and made known throughout all Army trial jurisdictions and other branches of the Armed Forces. In such cases, it is important that our decision be correct. Decisions involving the issue of factual sufficiency in “acquaintance rape”7 cases fall into this category of cases because of their subject matter. An erroneous panel decision on such a highly visible and extremely sensitive subject can have great repercussions on the behavior of soldiers in barracks or field settings.
One need look no further than the Coast Guard Court of Military Review decision in United States v. Webster to understand the importance of an “acquaintance rape” case which turns on factual sufficiency. Although each of the three appellate judges in that case wrote a separate opinion, they all agreed on the need for a statutory change to Article 120 which would provide useful guidance in this exceptionally important area. Their dilemma was triggered by the recognition that,
there usually is a point at which a woman in a date or acquaintance rape situation accepts the fact that she is not going to be *598able to prevent her attacker from having intercourse. If her attacker has forcibly expressed his intentions, she has reasonably manifested her lack of consent to this point, and the act of intercourse is consummated immediately thereafter, does the law require more?
Webster, 37 M.J. at 684.8
The lead opinion in Webster suggested that Article 120 be modified, consistent with the current trend in many state jurisdictions, toward defining rape as a sexual assault requiring only the lack of consent of the victim and establishing degrees of seriousness of the offense commensurate with the extent of force involved or other aggravating circumstances. It lamented the fact that,
In the absence of a reform of Article 120, UCMJ, we are left to the unguided ad hoc application of the trial court’s classification of ‘degrees’ of rape, as reflected in the sentence adjudged.... At a time when the number of women in the Armed Forces is growing ..., it is imperative that more action be taken to prevent date or acquaintance rape. Amending Article 120, UCMJ, would be one step in the right direction.
Id. at 675 n. 8.
A concurring opinion expressed the following concern:
The statute provides no degrees of rape. The President, by Executive Orders promulgating the various editions of the Manual for Courts-Martial, has not provided varying degrees of punishment for rape, distinguished by the degree of force involved or other aggravating factors. Yet, in practice, rape has innumerable permutations, existing solely in the minds of those implementing the military justice system.... [T]he current guidance on the elements of the offense is less than lucid.
Id. at 683.
The dissenting opinion disagreed with the majority’s finding of evidence sufficient for guilt, and expressed the belief that the military offense of rape required more than the record reflected:
Various degrees of seriousness could be provided for in the Uniform Code of Military Justice with lowered proof requirements for the less serious sexual crimes, particularly with regard to proof of force and physical resistance. Until those amendments are made, however, rape, with a statutorily authorized penalty of death, continues to be an offense that can be treated as seriously as first degree murder. I do not believe the accused is guilty of a crime of that magnitude.
Id. at 685.
In the absence of executive or legislative clarification, the burden historically falls to the judiciary to confront important legal issues9 and correctly decide them, case by case, in a manner which provides clear and meaningful guidance. Viewed in this light, the facts of every military rape case, particularly “acquaintance rape” cases, whose central issue is sufficiency of the evidence, become exceptionally important. They help define the permissible limits of relationships between male and female soldiers. If it is true, as the lead opinion asserts, that “[t]he criminality of the acts, on a case-by-case basis, is the concern of this court[,]” then certainly the question of what acts are criminal, and what acts are not, is exceptionally important. This requires no change in the law, merely a proper application of the facts to the law, as is amply demonstrated by the fourteen military rape cases cited in the lead opinion.
The lead opinion dismisses the panel decision as an anomaly having no value as legal precedent. This approach unnecessarily clouds an issue which should be clarified by this court at each and every opportunity. Although the opinion describes the rape of one soldier by another as “serious,” “extremely harmful,” “highly prejudicial,” and “a matter of great concern to the leadership and command of the Army,” it apparently is *599still not deemed important enough to merit a correct decision from this court. The opinion concludes that: “This issue will not cause great concern within the military legal community if not resolved by an authoritative directive from this court.” This view unfortunately leaves in place an authoritative opinion that is erroneous. The military justice system, and the United States Army, deserve better from us.
It is true that in the federal circuit courts, as with this court, en banc proceedings are not favored, and are convened only when the circumstances call for authoritative consideration and decision.10 Although the rules of the Courts of Military Review mirror the federal rules, our appellate jurisdiction encompasses broad fact-finding authority normally unavailable to our civilian brethren. See Article 66, UCMJ. It follows that our en banc reconsideration authority is correspondingly broader in scope, as acknowledged in the lead opinion. What constitutes an exceptionally important question under this broader en banc authority logically and properly includes erroneous factual findings made at the appellate level.
The idea that a case decided on the basis of factual sufficiency has no value as precedent; can be distinguished from, and accordingly, does not conflict with any other case; and therefore does not involve a question of exceptional importance reflects an inappropriately narrow focus. This argument effectively precludes en banc reconsideration of any case grounded on factual sufficiency. After going to some length to make the ease for, and then recognize, our unique en banc authority over factual findings, the lead opinion follows with an explanation of why it would never be exercised. We do not believe Congress gave us this power on one hand, but expects us to ignore it on the other. Such a view denigrates the stature of an institution possessed of “awesome” fact-finding powers. United States v. Cole, 31 M.J. 270 (C.M.A.1990).
III. The Result
This court should never allow an erroneous panel decision to be issued on an exceptionally important question, even when the question is one of factual sufficiency. Today, having recognized our power to rectify such an error, the lead opinion chooses not to act. This is unfortunate, not only because of what happened to the victim, but also because of what happens to a legally and factually sufficient court-martial conviction.
There may be a natural reluctance to overturn an appellate decision that is favorable to an individual accused. As understandable as that sentiment might be, we should not allow it to deter us in this case from properly finding that the crime of rape was proven beyond a reasonable doubt. To do otherwise we must virtually ignore the facts in the record of trial, ignore the special findings of fact made by the trial judge, draw every inference possible against the rape victim and in favor of the appellant, and ignore decisions of this court in similar cases — or simply conclude that when one panel does so it is not an important enough matter to merit a controlled, measured, and necessary corrective intervention by the full court.
The result of our inaction is an erroneous panel opinion which misapplies facts to the law, and an en banc opinion which avoids deciding an exceptionally important question. For these reasons, and not merely because of our belief that the case is factually sufficient, we are compelled to- dissent.
APPENDIX
Appellate Exhibit X
United States
v.
SPC Kenneth L. Pierce 253-29-2325, U.S. Army HHC, 4th Eng Bn 4th Inf Div (Mech) Fort Carson, CO 80913-6001
RECONSIDERATION AND SPECIAL FINDINGS
I have reconsidered my findings in the above entitled case prior to authenticating the ree*600ord of trial. The Prosecution was afforded an opportunity but declined to respond to the Defense request.
I find the evidence sufficient to establish all the elements of rape beyond a reasonable doubt and deny the Defense request that the finding of guilty be set aside.
SPECIAL FINDINGS
(1) That, at approximately 2100 hours on 15 August 1992, in his PLDC barracks room at Fort Carson, Colorado, Specialist Pierce, the accused, committed an act of sexual intercourse, that is, penetration of the vagina by the penis, with Specialist M;
(2) That Specialist M. was a female and not Specialist Pierce’s wife; and
(3) That the act of sexual intercourse was done by force and without Specialist M.’s consent.
Specialist M. is a 22 year old female who had been in the Army for approximately 4 years. She, along with Specialist Pierce, had recently begun the Primary Leadership Development Course. People attending the course who had not passed their PT test, which included Specialist M. and Specialist Pierce, were required to remain in the barracks over the weekend (15-16 Aug) and sign in hourly with the CO.
At approximately 1930 hours on 15 August, Specialist M., dressed in PT uniform (sweatshirt and sweatpants), went to Specialist Pierce’s room to polish her boots and await the start of a card game which had been discussed by several people at dinner that evening. Specialist M. was only casually acquainted with Specialist Pierce, as a member of the class; and while Specialist M. sat at a desk, polishing her boots, and Specialist Pierce sat nearby reading a manual, they engaged in casual conversation for approximately one hour (going to sign in at about 2000 as they were required to do).
Shortly before 2100 hours, Specialist Pierce raised the subject of sex; and he asked Specialist M. if she would have sex with him. She testified very positively and adamantly that she replied: “In don’t think so.” Right after that, Specialist Pierce slid his chair over, and attempted to kiss Specialist M. She avoided this by turning away, got up and began to gather her things and started toward the door, saying she was leaving. While Specialist M. gathered her things, Specialist Pierce went to the door of the room, turned the lock and shut off the lights.
Though the door could be unlocked from the inside and Specialist M. knew this, Specialist Pierce was now between her and the only exit from the room, and he began walking toward her. She made no attempt to get by him; but as he advanced, in order to avoid him, she was forced to retreat into the room, eventually coming to the bed in the farthest comer. At the bed she continued to retreat, attempting to scramble as far back into the comer as she could. As she retreated she repeatedly told Specialist Pierce, “not to do whatever he was going to do.” She made a statement to this effect clearly, positively and repeatedly. Having retreated as far as the bed, Specialist M. continued to try to avoid Specialist Pierce by scooting as far as she could into the corner. By this time, however, he was able to get on top of her and attempted to kiss her and began to grope between her legs. She turned her head to avoid the kisses and squirmed and wriggled to avoid the groping; and she continued to tell him not to do what he was doing and attempted to divert his attention, talking about signing in.
Specialist Pierce, however, was persistent and intent on having sexual intercourse with Specialist M. In an attempt to get her to stop wriggling around so that this could be accomplished, he told her that all that was needed to satisfy him was a kiss. She, believing that she could end the incident without allowing Specialist Pierce to have intercourse with her, submitted to the kiss. While this belief on her part proved to be wrong, it was not unreasonable given the fast pace at which things were moving, her state of mind and the circumstances.
Specialist Pierce continued to persist even after the kiss and was more intent than ever upon having sexual intercourse with Specialist M. He said that he would just “put it in quick,” but Specialist M. told him “don’t,” and continued to wriggle and squirm.
*601About this point in the incident Sergeant Mims knocked on Specialist Pierce’s door and told him that he had to sign in. He responded that he would be there in five minutes. The struggle having abated while this exchange transpired, Specialist M. had an opportunity to yell for help. She testified very candidly, that she intended to and opened her mouth to do so; but, inexplicably to her, she was unable to call out. While it could be inferred from this that she was either consenting or was not forced to have intercourse, I do not do so. The situation in which Specialist M. found herself was intimidating and her actions indicate that she was frightened and resisting; furthermore the interruption by Sergeant Mims was an opportunity for Specialist Pierce to come to his senses and stop, which is what Specialist M.’s actions indicate she believed would happen from the beginning.
After Sergeant Mims left, however, Specialist Pierce became even more insistent, aggressive and forceful. Rather than merely groping Specialist M., he began to pull her sweatpants down. With her hands free she actively resisted his efforts by struggling to keep her pants up, but his weight on her and his strength eventually overcame her resistance. Finally, despite her continued squirming and wriggling, as well as verbal protestations, he penetrated her vagina with his penis.
After penetration, withdrawal and ejaculation, Specialist Pierce went to the latrine, while Specialist M. pulled up her sweatpants, got her things and started to leave. She was visibly upset and Specialist Pierce commented that he hoped she did not hate him. His concern indicates that he knew she had not consented and had been forced to do something that she did not want to do. Specialist M., after telling him what she thought of his actions, departed the room, signed in, went to her room and became ill, and eventually, when seen to be upset by her friends, reluctantly disclosed what happened. Specialist M. was a candid and credible witness. Her testimony and demeanor and all the evidence in this case leave me in no doubt that she did not consent to intercourse with Specialist Pierce, that he knew and was not mistaken about her non-consent, and that he was intent on having sexual intercourse with her to the extent of forcing her to do so, especially after he told Sergeant Mims that he would only be five minutes.
Specialist Pierce made no verbal threats, displayed no weapons and never struck Specialist M.; but he blocked her exit from the room after she spurned his advances, forced her to retreat to the farthest corner of the room, pinned her down with the weight of his body, forcibly pulled down her sweatpants and penetrated her vagina with his penis despite her efforts to wriggle and squirm away. Specialist M. could have done more to resist; but under the circumstances of this case, what she did convinces me beyond a reasonable doubt that Specialist Pierce had sexual intercourse with her without her consent and by force.
/s/ Howard C. Eggers
Howard C. Eggers
Colonel, JA
Circuit Judge

. This did not include an adverse determination of the appellant’s credibility, since he elected not to testify at trial.


. She missed the window ledge of this second story room and struck the Venetian blinds, the sound of which caused a "shattering” noise which was heard by two soldiers who were outside the barracks returning from a run. One of the soldiers identified the noise as coming from the appellant’s room at the comer of the building.


. Their exact language: “Some of the force involved — pulling down her sweatpants and lying on top of her — was clearly only incidental to sexual intercourse." United States v. Pierce, ACMR 9202428, slip op. at 4 (A.C.M.R.1993) (unpub.) (emphasis added).


. To the extent the panel decision implied more than one kiss, it was wrong. A close reading of the record reveals there was but one.


. For example, assault, assault consummated by a battery, and indecent assault.


. See United States v. Barboza, 39 M.J. 596 (A.C.M.R.1994); and United States v. Irvinspence, 39 M.J. 893 (A.C.M.R.1994).


. A rape committed by a person who is known to the victim to such an extent that the victim probably would not anticipate the criminal conduct. See United States v. Webster, 37 M.J. 670, 674 n. 3 (C.G.C.M.R.1993) (citing Dolchok v. State, 763 P.2d 977 (Alaska Ct.App.1988)).
The characteristics of date or acquaintance rape may include: (1) kissing, "necking,” and fondling but no consent by the victim to subsequent sexual intercourse, (2) passive resistance by the victim to the sexual advances of her attacker, (3) the attacker's disregard of the victim’s statement that she does not desire to engage in sexual intercourse, (4) the absence of physical threats by the attacker to his victim, (5) the failure of the victim to seize opportunities to escape from her attacker, (6) the failure of the victim to scream or cry out, (7) little or no observable physical injury to the victim, and (8) the failure of the victim to report the rape promptly. See Webster, 37 M.J. at 674.


. The Coast Guard is not alone. The Air Force also struggles with factual determinations surrounding questions of force and lack of consent, which has produced some curious results. See United States v. Watson, 31 M.J. 49 (C.M.A.1990).


. We do not mean to suggest that the facts of this case presented a difficult question — on the contrary, this was not a "close case.”


. According to information from the Office of the Clerk of Court, twelve requests for en banc reconsideration of panel decisions were received by this court between 4 August 1993 and 24 January 1994, eleven of which were denied. This case was the exception.